U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-54062 REAL HIP-HOP NETWORK, INC. (Exact name of registrant as specified in its charter) Accelerated Acquisitions XII, Inc. (Former name of registrant as specified in its charter) Delaware 27-2787118 (Stateorotherjurisdictionof (I.R.S.Employer incorporationororganization) IdentificationNo.) 1455 Pennsylvania Avenue NW, Suite 400,Washington, DC 20004 (Address of principal executive offices) (202) 379-3115 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days: Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes  No  Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, non-accelerated filer or a smaller reporting company. See definition of “accelerated filer”, “large accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act): Yes o No þ Indicate the number of shares outstanding of each of the issuer’s classes of the common stock, as of the latest practicable date:Common Stock, $0.0001 par value: 29,150,000 shares outstanding as of August 14, 2014. 1 TABLE OF CONTENTS PART I – FINANCIAL INFORMATION: Item 1. Condensed Financial Statements (unaudited): 3 Condensed Balance Sheets as of June 30, 2014 (unaudited) and March 31, 2014 (audited) 3 Condensed Statements of Operations for the three months ended June 30, 2014 and 2013 (unaudited) 4 Condensed Statements of Cash Flows for the three months ended June 30, 2014 and2013 (unaudited) 5 Notes to Condensed Financial Statements (unaudited) 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4. Controls and Procedures 17 PART II – OTHER INFORMATION: Item 1. Legal Proceedings 17 Item 1A Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 17 Item 4. (Reserved and Removed) 17 Item 5. Other Information 17 Item 6. Exhibits 18 Signatures 19 2 THE REAL HIP-HOP NETWORK, INC. (Formerly known as Accelerated Acquisitions XII, Inc.) CONDENSEDBALANCE SHEETS June 30, March 31, (Unaudited) (Audited) ASSETS Current assets: Cash $ - $ - $ - $ - LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Account Payable $ Due to related party $ $ Total liabilities Stockholders’ deficit: Preferred stock, $0.0001 par value, 10,000,000 shares authorized; none issued or outstanding - - Common stock, $0.0001 par value, 100,000,000 shares authorized, 29,150,000shares issued and outstanding as of June 30, 2014 and March 31,2014 respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders’ deficit ) ) $ - $ - The accompanying notes are an integral part of these condensed financial statements. 3 THE REAL HIP-HOP NETWORK, INC. (Formerly known as Accelerated Acquisitions XII, Inc.) CONDENSED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended June 30, 2014 For the Three Months Ended June 30, 2013 Revenue $
